[pic]
                              COURT OF APPEALS
|Catherine     |      |Fourth Court of Appeals       |         |Keith E.   |
|Stone         |      |District                      |         |Hottle     |
|Chief Justice |      |Cadena-Reeves Justice Center  |         |Clerk of   |
|Karen Angelini|      |300 Dolorosa, Suite 3200      |         |Court      |
|              |      |San Antonio, Texas 78205-3037 |         |           |
|Sandee Bryan  |      |www.4thcoa.courts.state.tx.us |         |           |
|Marion        |      |                              |         |Telephone  |
|Marialyn      |      |                              |         |(210)      |
|Barnard       |      |                              |         |335-2635   |
|Rebeca C.     |      |                              |         |           |
|Martinez      |      |                              |         |Facsimile  |
|Patricia O.   |      |                              |         |No.        |
|Alvarez       |      |                              |         |(210)      |
|Luz Elena D.  |      |                              |         |335-2762   |
|Chapa         |      |                              |         |           |
|Justices      |      |                              |         |           |

                               August 13, 2014


      |Susan D. Reed                      |Sachiko Nagao                         |
|District Attorney, Bexar County    |Official Court Reporter for the 399th |
|Paul Elizondo Tower 1              |District Court                        |
|101 W. Nueva suite 370             |Cadena Reeves Justice Center          |
|San Antonio, TX 78205              |300 Dolorosa, Suite 1054              |
|* DELIVERED VIA E-MAIL *           |San Antonio, TX 78205                 |
|                                   |* DELIVERED VIA E-MAIL *              |
|Barry P. Hitchings                 |                                      |
|Hitchings & Pollock                |                                      |
|645 South Presa                    |                                      |
|San Antonio, TX 78210              |                                      |
|* DELIVERED VIA E-MAIL *           |                                      |


      RE:   Court of Appeals Number:    04-14-00367-CR
            Trial Court Case Number:    2012CR8592
            Style:     Andres Alfredo Segovia
                  v.
                  The State of Texas


            Enclosed please find the order  which  the  Honorable  Court  of
      Appeals has issued in reference  to  the  above  styled  and  numbered
      cause.


            If you should have any questions,  please  do  not  hesitate  to
      contact me.


                                              Very truly yours,
                                              Keith E. Hottle, clerk




                                             _______________________
                                             Carmen De Leon
                                             Deputy Clerk, Ext. 53262







|Andres Alfredo          |[pic]                   |The State               |
|SegoviaAppellant        |                        |                        |


                           Fourth Court of Appeals
                             San Antonio, Texas

                               August 13, 2014

                             No. 04-14-00367-CR

                           Andres Alfredo SEGOVIA,
                                  Appellant

                                     v.

                             The STATE of Texas,
                                  Appellee

         From the 399th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2012CR8592
                   Honorable Ray Olivarri, Judge Presiding


                                    ORDER


      The reporter's record was originally due July 7,  2014;  however,  the
court granted the court reporter, Sachiko Nagao, an extension of time  until
August 6, 2014 to file the record. The reporter has filed a notification  of
late record, requesting additional time to file the record.

      We grant an additional thirty  day  extension  of  time  to  file  the
reporter's record and order Sachiko Nagao to file the  record  by  September
5, 2014. The reporter is advised that the court will  not  grant  a  further
extension of  time  unless  she  (1)  establishes  there  are  extraordinary
circumstances that prevent her from timely filing the  record,  (2)  advises
the court of what efforts have been expended to prepare the record  and  the
status of completion, and (3) provides the court  reasonable  assurance  the
record will be completed and filed by the requested extended deadline.
                                       lec


                                       _________________________________
                                       Luz Elena D. Chapa, Justice


      IN WITNESS WHEREOF, I have hereunto set my hand and affixed  the  seal
of the said court on this 13th day of August, 2014.



                                       ___________________________________
                                       Keith E. Hottle
                                       Clerk of Court